PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 05-4668
TERRY WAYNE STEPHENS,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the Western District of Virginia, at Roanoke.
               James C. Turk, Senior District Judge.
                          (CR-04-100)

                      Argued: December 1, 2006

                       Decided: April 3, 2007

   Before WIDENER, SHEDD, and DUNCAN, Circuit Judges.



Reversed in part, and vacated and remanded with instructions by pub-
lished opinion. Judge Widener wrote the opinion, in which Judge
Shedd and Judge Duncan concurred.


                            COUNSEL

ARGUED: Thomas Erwin Wray, Roanoke, Virginia, for Appellant.
Jean Barrett Hudson, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee. ON BRIEF: John L. Brownlee, United States Attorney,
Edward Albert Lustig, Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Roanoke, Virginia, for Appel-
lee.
2                     UNITED STATES v. STEPHENS
                             OPINION

WIDENER, Circuit Judge:

                                  I.

   Terry Wayne Stephens appeals his convictions, after a jury trial, of
one count of conspiracy to distribute cocaine, in violation of 21
U.S.C. § 846 (2000) (Count One), and one count of using, carrying,
and discharging a firearm in relation to a drug trafficking crime, in
violation of 18 U.S.C. § 924(c)(1)(A)(iii) (Count Two). Prior to trial,
Stephens pleaded guilty to one count of possession of a firearm after
having been convicted of a crime punishable by more than one year
of imprisonment, in violation of 18 U.S.C. § 922(g) (Count Three).1

   On appeal, Stephens argues that the district court erred in denying
his motion for judgment of acquittal because the evidence was insuffi-
cient to sustain the jury’s verdict. He contends that the government
presented no evidence other than his own statement to law enforce-
ment officers to establish his connection to a drug conspiracy or any
drug trafficking crime. We conclude that the evidence was insuffi-
cient to corroborate Stephens’s statement and thereby establish his
guilt of the crimes alleged in Counts One and Two. We therefore
reverse the district court as to Counts One and Two, vacate the sen-
tence, and remand.

                                  II.

   Stephens’s indictment arose from events that occurred in Roanoke,
Virginia, in the early morning of August 20, 2004. Sergeant Babb of
the Roanoke Police Department was patrolling in his unmarked police
car near Rutherford Avenue when he heard four to five gunshots com-
ing from the area one street over. Babb turned in the direction of the
shots and within approximately thirty seconds saw an individual, later
identified as Stephens, crossing the street. As Stephens saw Babb
approaching, he ran across the street and went behind a residence.
    1
   Sephens does not contest his conviction as to Count Three in this
appeal.
                      UNITED STATES v. STEPHENS                        3
Babb parked his vehicle and pursued Stephens until Stephens entered
a vacant house. When other officers arrived on the scene, Stephens
was apprehended inside the house. After Stephens was taken into cus-
tody, Babb retraced the path of the pursuit and found a five shot
revolver lying in the grass near where Babb first saw Stephens. The
grass around the revolver was wet, but the top of the gun was dry. The
revolver contained five fired shell casings.

   Stephens was taken to the Roanoke City Jail. Special Agents
Underwood and Blaise of the Bureau of Alcohol, Tobacco, and Fire-
arms (ATF) were called to question Stephens. Stephens was advised
of his Miranda rights and agreed to answer questions. He told the
agents that a local drug dealer known as "Red" fronted him one and
a half ounces of cocaine approximately two to three months before,
for which Stephens was to pay $1,500. Stephens was unable to repay
Red, however, because Stephens’s wife consumed all the cocaine. On
August 19, 2004, Stephens became aware that Red had spread word
on the street that Stephens would be killed because of his failure to
pay. That same evening, when Stephens drove past Red and some
associates, someone in Red’s group fired a shot at Stephens. Stephens
later retrieved his handgun and fired the shots heard by Babb at Red’s
vehicle, a white Mazda, when he saw it on the street. Approximately
two months after the initial statement to the agents, Stephens repeated
this explanation in a proffer to the government.

   At trial, Sergeant Babb and Agents Underwood and Blaise testified
to the events described above. An attempt to trace the firearm identi-
fied a registered owner, but Agent Underwood was unable to contact
that person, and he testified that he had no information to indicate that
the gun had been stolen. Agent Underwood also testified that he was
aware of a suspected drug dealer known as Red whose real name was
Niron Nichols, and that Nichols in fact drove a white Mazda vehicle.

   Stephens took the stand in his own defense and asserted that he had
lied to the ATF agents following his arrest and in his proffer. Accord-
ing to his testimony, on the night of August 19, Stephens was actually
sitting on the porch of his grandmother’s home when an individual
approached him and offered to sell a handgun for $75. Stephens paid
$60 for the gun and soon after decided to test it to see whether it
would fire. He went to a friend’s house, walked behind the home, and
4                     UNITED STATES v. STEPHENS
fired the gun into the air. Stephens explained that he lied to the agents
about his association with Red in hopes that he would be released on
bond, or perhaps released so he could provide further information as
to Red’s drug dealing activities. Stephens denied any connection to
Red, whose real name he professed not to know, and denied that he
was involved in selling drugs, or that he owed anyone money for
drugs.

   At the close of the government’s evidence and again after the
defense rested, Stephens moved for a judgment of acquittal pursuant
to Fed. R. Crim. P. 29. The district court denied the motion. After
deliberating for thirty-five minutes, the jury found Stephens guilty as
to Counts One and Two. The district court sentenced Stephens to 60
months of imprisonment on Count One, to be served concurrently
with 180 months’ imprisonment for Count Three, 120 months’
imprisonment on Count Two to run consecutively with sentences on
Counts One and Three, for a total term of imprisonment of 300
months. Stephens was also sentenced to a term of 48 months of super-
vised release on Counts One, Two and Three and a $300 special
assessment.

                                  III.

   On appeal, Stephens argues that the district court erred in denying
his motion for a judgment of acquittal. He contends the evidence was
insufficient as a matter of law to sustain the jury’s verdict because the
government presented no evidence other than his statement to estab-
lish his connection to a drug conspiracy or any drug trafficking crime.

   A defendant challenging the sufficiency of the evidence bears a
heavy burden. United States v. Beidler, 110 F.3d 1064, 1067 (4th Cir.
1997). "[A]n appellate court’s reversal of a conviction on grounds of
insufficient evidence should be ‘confined to cases where the prosecu-
tion’s failure is clear.’" United States v. Jones, 735 F.2d 785, 791 (4th
Cir. 1984) (quoting Burks v. United States, 437 U.S. 1, 17 (1978)). A
jury’s verdict for the government must be upheld on appeal "if there
is substantial evidence taking the view most favorable to the govern-
ment to support it." Glasser v. United States, 315 U.S. 60, 80 (1942).
In determining whether the evidence in the record is substantial, this
court views the evidence in the light most favorable to the govern-
                      UNITED STATES v. STEPHENS                       5
ment, and inquires whether there is evidence "that a reasonable finder
of fact could accept as adequate and sufficient to support a conclusion
of a defendant’s guilt beyond a reasonable doubt." United States v.
Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en banc).

    Stephens contends his convictions as to Counts One and Two were
impermissibly predicated on his uncorroborated statement to the ATF
agents. It is beyond dispute that a criminal defendant’s conviction
cannot rest entirely on an uncorroborated extrajudicial confession.
Wong Sun v. United States, 371 U.S. 471, 488-89 (1963); see United
States v. Hall, 396 F.2d 841, 844-45 (4th Cir. 1968). In Wong Sun,
the Court wrote that "extrinsic proof [is] sufficient which ‘merely for-
tifies the truth of the confession, without independently establishing
the crime charged.’" The Court has also held that corroborative evi-
dence is sufficient if it "supports the essential facts admitted suffi-
ciently to justify a jury inference of their truth. Those facts plus the
other evidence besides the admission must, of course, be sufficient to
find guilt beyond a reasonable doubt." Opper v. United States, 348
U.S. 84, 93 (1954).

   In construing Opper, this court has held that "corroborating evi-
dence need not, itself, establish every element of the offense." United
States v. Waller, 326 F.2d 314, 315 (4th Cir. 1963). The corroborative
evidence "need only tend to support the admitted fact." Warring v.
United States, 222 F.2d 906, 911 (4th Cir. 1955).

   To prove conspiracy to distribute cocaine, the government must
establish that: (1) an agreement to possess cocaine with intent to dis-
tribute the substance existed between two or more persons; (2) the
defendant knew of the conspiracy; and (3) the defendant knowingly
and voluntarily became part of the conspiracy. Burgos, 94 F.3d at
857. To establish a violation of 18 U.S.C. § 924(c)(1), the government
must prove that the defendant used or carried a firearm during and in
relation to a drug trafficking crime or possessed a firearm in further-
ance of a drug trafficking crime. United States v. Lipford, 203 F.3d
259, 265-66 (4th Cir. 2000). Sufficient proof of trafficking activity is
necessary to convict under § 924(c). United States v. Hopkins, 310
F.3d 145, 153 (4th Cir. 2002).

   Our review of the evidence introduced at Stephens’s trial leads us
to conclude that the evidence was insufficient to corroborate his con-
6                      UNITED STATES v. STEPHENS
fession to the ATF agents and thereby sustain the jury verdict as to
Counts One and Two. Following Stephens’s statement, the law
enforcement follow-up investigations might have served to "fortif[y]"
the truth of his confession. See Wong Sun, 371 U.S. at 489 (internal
quotations omitted). Although Agent Underwood testified that he was
aware of a suspected drug dealer who was known as "Red" and drove
a white Mazda, the corroboration of these details does not establish
the necessary link between Stephens and Nichols to prove that those
two were engaged in a conspiracy to sell cocaine. See Opper, 348
U.S. at 93 (holding that corroborative evidence must "support[ ] the
essential facts admitted sufficiently to justify a jury inference of their
truth"). In this case, that the corroborating evidence was lacking is
illustrated by the testimony of the witness Underwood, an experi-
enced ATF agent who was on the case, familiar with the drug trade
in the City of Roanoke, and knew that Red was a suspected narcotics
trafficker in the City of Roanoke.

     Q: Okay. Any independent investigation of this case, have
     you been able to locate any connection between Red and
     Mr. Stephens?

     A: Nothing other than Mr. Stephens’ statement. J.A. 59.

  Absent corroborating evidence to establish that Stephens was
engaged in the drug trade, his conviction for using a firearm in con-
nection with a drug trafficking crime is also infirm.

  Accordingly, we reverse Stephens’s convictions on Counts One
and Two, vacate his sentence, and remand for resentencing on Count
Three, the merits of which were not appealed.

                             REVERSED IN PART, AND VACATED
                          AND REMANDED WITH INSTRUCTIONS2
  2
    The entire STATEMENT OF FACTS from the government’s brief,
pp.2-4, is copied here:
                       STATEMENT OF FACTS
  On March 23, 2005, at the jury trial, the United States presented evi-
dence from Law Enforcement Officers from the Roanoke City Police
Department regarding their investigation of Terry Wayne Stephens. Ser-
geant Mac Babb testified that on the evening of August 19, 2004, and
                        UNITED STATES v. STEPHENS                          7
continuing through to the early morning hours of August 20, 2004, he
was on patrol in the 500 block of Rutherford Avenue when he heard
what sounded to him like four or five gunshots coming from somewhere
nearby. J.A. 38. When he turned onto the 500 block of Madison Avenue,
he saw an individual crossing the street. J.A. 38-39. When this person
saw Sergeant Babb, he began to run. J.A. 39. Sergeant Babb gave chase,
and eventually located this individual hiding in a vacant house in the 600
block of Madison Avenue. J.A. 39. The person was identified as Terry
Wayne Stephens. J.A. 38-40.
   Sergeant Babb detained Stephens, and then proceeded to retrace his
steps during the chase. Sergeant Babb found a five-shot revolver in the
grass, and next to it five spent shell casings. J.A. 40-41. While the grass
was wet, the revolver was dry. Thereafter, Sergeant Babb contacted the
Bureau of Alcohol, Tobacco and Firearms, hereinafter "ATF," to see if
the case could be pursued federally. J.A. 40-42.
   ATF Special Agents J.D. Underwood and Jonathon Blais responded to
the Roanoke City Jail, where they read Stephens his Miranda rights and
took a statement from him after he waived his rights. J.A. 49-51. Ste-
phens told the agents that an individual he knew as "Red" had "fronted"
him one and a half ounces of powder cocaine some two to three months
earlier and that he was supposed to pay "Red" back $1,500 for that
cocaine. J.A. 52-53. He said he was unable to do so because his wife had
snorted up all the cocaine herself. J.A. 53. Since that time, he learned that
"Red" had been looking for him and had let it be known on the street that
Stephens was a "dead man". J.A. 53. Stephens told the agents that since
that time, he’d been trying to avoid "Red". Earlier on the evening of
August 19th, Stephens said that he walked by "Red" and a group of his
friends and immediately thereafter, someone from "Red’s" group shot at
him. He said he went home and retrieved his gun. Later that evening, he
saw "Red" in his white Mazda, and shot at it, or over it into the air. J.A.
49-53,57. Agent Underwood testified that he was aware that "Red" was
nickname for Nyron Nichols, and that Nichols drove a white Mazda. J.A.
53,59.
   Stephens testified in his defense. He admitted that he had told the
agents that he had shot at "Red", but claimed that he had lied to the
agents in the hope that they would let him out on bond to cooperate. J.A.
89. He testified that what really happened was that someone sold him the
gun for $60, and that he fired it to make sure it worked; that he simply
fired it straight up in the air. J.A. 83-84. During cross-examination, Ste-
phens admitted that he had met with agents and the Assistant United
States Attorney, with his attorney present, during a proffer and again told
the same story as he had told the agents on the night of his arrest. J.A.
8                      UNITED STATES v. STEPHENS
94-95. He testified that he lied during his proffer session as well, and
maintained that now, during the trial, he was telling the truth about what
really happened. J.A. 93-95.